Although the judgment in the *851Municipal Court, affirmed by the Appellate Term, is evidence against the respondent in this proceeding, it is not conclusive. Therefore, in view of the newly-discovered evidence which the respondent presents to this court, and of the conceded error in the date of the transaction as stated in the referee’s report, which may have a bearing upon the value of the testimony, we conclude that the case should be sent back to the official referee for further investigation. Matter returned to the Hon. Herbert T. Ketcham, official referee, for further investigation and report to this court, with his recommendation. Present — Blackmar, P. J., Rich, Kelly, Kelby and Young, JJ.